        CASE 0:20-cv-02189-WMW-LIB Doc. 40 Filed 10/21/20 Page 1 of 4




UNITED STATES DISTRICT COURT
                    DISTRICT OF MINNESOTA


 Patrick Berry, Henrietta Brown, Nadine            Case No. 20-CV-02189-WMW-LIB
 Little, Dennis Barrow, Virginia Roy, Joel
 Westvig, Emmett Williams, on behalf of             District Judge Wilhelmina Wright
 themselves and a class of similarly-situated       Magistrate Judge Leo I. Brisbois
 individuals; and ZACAH,

                             Plaintiffs,

        vs.                                               DECLARATION OF
                                                          STEPHANIE ABEL
 Hennepin County; Hennepin County
 Sheriff David Hutchinson, in his individual
 and official capacity; City of Minneapolis;
 Minneapolis Mayor Jacob Frey, in his
 individual and official capacity; Medaria
 Arradondo, in his individual and official
 capacity; Superintendent of the
 Minneapolis Park and Recreation Board Al
 Bangoura, in his individual and official
 capacity; Park Police Chief at the
 Minneapolis Park and Recreation Board
 Jason Ohotto, in his individual and official
 capacity; Police Officers John Does; and
 Police Officer Jane Does,

                             Defendants.


       I, Stephanie Abel, make this declaration pursuant to 28 U.S.C. § 1746.

       1.     I am the Area Manager for Clinical Services in the Public Health Department

at Hennepin County. I have been in this role for approximately 3 years. Before that, I

worked for Hennepin County Health Care for the Homeless for approximately 16 years,

first as an outreach worker and then as the Administrative Manager. I have a B.A. in public

health, and I am a registered nurse.
         CASE 0:20-cv-02189-WMW-LIB Doc. 40 Filed 10/21/20 Page 2 of 4




       2.       In my role as Area Manager, I oversee all programs in the Public Health

Department that provide direct clinical care to Hennepin County residents. These programs

include Health Care for the Homeless, as well as Hennepin County’s outpatient mental

health center, emergency mental health response, and public health clinic.

       3.       Health Care for the Homeless works to decrease barriers to accessing health

care by bringing critical health and wellness services to people who are experiencing

homelessness. Health Care for the Homeless operates health care clinics in shelters and

drop-in centers, and it also engages in outreach to bring these services to individuals living

outside. Staff address individual health concerns and provide treatment for physical health,

mental health, and substance use—including diagnosis, treatment, medications,

counseling, therapy, and connections to ongoing specialty physical, chemical dependency,

and mental health services. Any adult or child experiencing homelessness is eligible for

services, including people living outside, in shelter or transitional housing, or with friends

or relatives.

       4.       Health Care for the Homeless has eleven staff members assigned to outreach

to individuals living outside. These staff include nurse practitioners, registered nurses, and

social workers. Staff spend 40 hours per week engaging in outreach to unsheltered people;

hours vary based on demand and include evenings. Services include physical health, mental

health, and chemical dependency care, including medication-assisted therapy for

individuals with opioid use disorder.

       5.       Over the summer, Health Care for the Homeless provided outreach services

to encampments of individuals experiencing homelessness, including, for example, the

                                              2
        CASE 0:20-cv-02189-WMW-LIB Doc. 40 Filed 10/21/20 Page 3 of 4




encampments at Powderhorn Park in Minneapolis. From a public health perspective, I was

deeply concerned about the safety of individuals in the Powderhorn Park encampments,

due to violence within the camp and widespread injection drug use that I and my staff

witnessed. On two or three days over the summer, my staff and I were concerned about

safety to the extent that we decided that it was no longer safe for staff to provide services

in the Powderhorn Park encampments. This was a rare occurrence for Health Care for the

Homeless. As part of routine work, Health Care for the Homeless staff work in outreach

conditions and are rarely concerned for their physical safety.

       6.     Shelters in Hennepin County have taken extensive efforts to reduce the

spread of COVID-19, including establishing hotel contracts to (1) provide private rooms

to individuals experiencing homelessness who were living in large congregate settings and

who are at high risk of experiencing significant health consequences if they contracted

COVID-19, and (2) provide a place for those individuals experiencing homeless who were

known to have COVID-19 to recover and to separate them from exposing others to the

virus. This strategy has been a success to date. Since the beginning of the pandemic, in

Hennepin County, only 134 people in shelters have tested positive for COVID-19, and

there have been no deaths due to COVID-19. The rate of COVID-19 infections and the rate

of COVID-19 deaths among individuals in Hennepin County shelters is far lower than

those rates in the general population.




                                             3
       CASE 0:20-cv-02189-WMW-LIB Doc. 40 Filed 10/21/20 Page 4 of 4




      I declare under penalty of perjury that the foregoing is true and correct.



Executed on October 21, 2020.

                                                              s/ Stephanie Abel
                                                        Stephanie Abel




                                            4
